Citation Nr: 1117082	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active military service from September 1941 to October 1945.  He died on May [redacted], 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2008 at the age of 89; acute myocardial infarction was certified as the immediate cause of death and pulmonary hypertension and renal failure were listed as other significant conditions that did not result in the underlying cause of death.  

2.  The appellant is the Veteran's surviving spouse.  

3.  At the time of the Veteran's death, service connection was in effect for pulmonary tuberculosis, evaluated with a 30 percent disability rating. 

4.  Cardiovascular disease, renal failure, and pulmonary hypertension were not present in service and not shown to be related to service.

5.  The Veteran's service-connected pulmonary tuberculosis did not cause nor did it materially and substantially contribute, or combine to cause death, or aid or lend assistance to the production of death.  
CONCLUSION OF LAW

A service-connected disability did not cause the Veteran's death nor did it contribute substantially or materially to cause the Veteran's death; service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks compensation as the Veteran's surviving spouse on the grounds that that the Veteran's death was due to his service-connected pulmonary tuberculosis.  At the time of his death the Veteran was service-connected for pulmonary tuberculosis, evaluated with a 30 percent disability rating.  

The death certificate confirms that the Veteran died in May 2008.  The immediate cause of death was listed as acute myocardial infarction and pulmonary hypertension and renal failure were listed as other significant conditions contributing to death but that did not result in the underlying cause of death.  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

The Veteran was not service-connected for a heart condition, pulmonary hypertension, or renal failure at the time of his death.  As detailed below, there is no probative medical evidence of record which indicates that the Veteran's service-connected pulmonary tuberculosis was the underlying cause of death or etiologically related thereto.  Based on the evidence of record, the Board finds that a service-connected disability was not the principal cause of death.  38 C.F.R. § 3.312(b).  Even so, cause of death can be established if a service-connected disability was a contributory cause of death.  See 38 C.F.R. § 3.312(c). 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

An appellant may also satisfy the requirements of § 3.312 if the evidence shows that the Veteran was entitled to service connection for the disorder that caused or was the contributory cause of death.  Service connection will be granted if it is shown that the Veteran suffers from a disability contracted in the line of duty while in active military service.  38 C.F.R. §§ 3.303, 3.304.  Some chronic diseases, to include cardiovascular renal disease, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service, or is proximately due to or the result of a service-connected disability.  38 C.F.R. §§ 3.303(d), 3.310(a).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the time of his entrance onto active duty in September 1941, the Veteran's cardiovascular system and lungs were marked as normal.  Service treatment records (STRs) contained no complaints of, treatment for, or a diagnosis of a heart condition, kidney condition, or lung condition with the exception of pulmonary tuberculosis.  An October 1945 separation examination marked the Veteran's cardiovascular system as normal.  

Post-service VA medical records dated in July 1959 show that the Veteran complained of and was treated for cough and hoarseness.  Physical examination revealed a small heart with a regular rhythm and no murmurs.  The diagnosis was tuberculosis, pulmonary far advanced, active.  

Additional VA medical records show that the Veteran complained of and was treated for cough and congestion in April 2008.  The diagnosis was tracheobronchitis and chronic obstructive pulmonary disease (COPD).  Medical records show that he was also treated for hypertension and hyperlipidemia.  In May 2008, the Veteran was admitted with diagnoses of pneumonia and pleural effusion.  His heart was noted as in the upper limits of normal in size.  It was noted that the Veteran's shortness of breath was secondary to congestive heart failure.  He denied a history of congestive heart failure and cardiac history.  VA medical records are also silent for complaints of or treatment for renal insufficiency or pulmonary hypertension.  

Terminal hospital reports dated in May 2008 showed that the Veteran was admitted and treated for congestive heart failure, acute renal insufficiency, hyperlipidemia, hypertension, and a history of COPD.  The Veteran had reported that he experienced a worsening of shortness of breath associated with intermittent cough productive of very scant whitish sputum.  At the time of admission, he denied chest pain.  It was noted that his hospitalization was complicated by acute renal failure.  The Veteran appeared to be short of breath then went into asystole three times.  

In April 2010, the Board requested a medical opinion from a VA physician.  A VA medical opinion was provided in April 2010.  The examiner examined the Veteran's chart with his recent hospitalization from May 2008 with associated comorbidities and old age and other cardiac disease.  The physician opined that he did not see that pulmonary tuberculosis was an associated factor relating to the Veteran's death.  

In January 2011 the Board requested another medical opinion from a VA physician and a VA medical opinion was provided in February 2011.  The physician reviewed the Veteran's STRs and medical records dating from 2002 until his death in 2008.  He noted that chest x-rays showed far advanced tuberculosis in 1959 and showed gradual and substantial improvement of the shadows associated with tuberculosis by the last film obtained.  These findings, according to the physician, can be interpreted as significant healing of the pulmonary inflammation with modest amounts of remaining scars.  VA records were silent for complaints related to the lungs or to shortness of breath.  He noted that the Veteran developed increasing shortness of breath and peripheral edema approximately one month prior to his death.  The Veteran's admission diagnosis was probably congestive cardiac failure, which was supported by an x-ray that showed bilateral pleural effusions and evidence of bilateral parenchymal infiltrates, suggestive of heart failure.  The x-ray also showed an area of scarring in the right upper lobe, which the physician found may be a residual of his pulmonary tuberculosis.  The Veteran's illness was also complicated by a bout of significant renal insufficiency, the cause of which was never determined.  It seemed to resolve with fluid administration and could have been due to overly aggressive dieresis for heart failure or possibly adverse drug reactions.  He noted that pulmonary function tests were never obtained and that the likely reason was that the Veteran had no respiratory symptoms prior to his acute illness.  

He also noted that a cardiac ultrasound was obtained which showed evidence of regional wall motion abnormality consistent with cardiac ischemia and evidence of significant diastolic and systolic dysfunction of the left ventricle.  There was a suggestion of increase in pulmonary artery pressure, however, the specific cause of the increase is unknown.  He noted that left ventricular failure will increase right ventricular pressure and thus some of the evidence of an increase in pulmonary artery pressure was probably due to left ventricular failure.  

The examiner also found that the absence of pulmonary symptoms leading up until one month prior to his death suggested strongly that the pulmonary fibrosis was relatively minimal and stable.  Thus, it was doubtful that pulmonary fibrosis caused by tuberculosis contributed in a meaningful way to his death.  Addressing the paper referenced by the appellant's representative regarding a relationship between heart disease and tuberculosis, the examiner determined that the context of the article indicated that the author was arguing that tuberculosis and heart disease were both very important public health problems and that both were probably more important than cancer and pneumonia.  He found that the Veteran died of ischemic heart disease that was probably sufficient to cause death in the absence of the other problems mentioned in the death certificate, renal insufficiency and pulmonary hypertension.  He opined that there was no evidence that pulmonary tuberculosis or scarring of the lung caused by pulmonary tuberculosis played a substantial role in the Veteran's death.  

The Board recognizes that the appellant believes her husband's death is related to his service-connected disability.  As a layperson, however, she is not qualified to offer a medical opinion as complex as cause of death.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the credibility of the appellant in reporting her belief that the Veteran's pulmonary tuberculosis caused the Veteran's acute myocardial infarction.  The Board also believes that the appellant is sincere in expressing her opinion with respect to the cause of the Veteran's death.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this situation, the appellant has not claimed that she has medical training that would permit her to render an opinion that the Veteran's service-connected disability, pulmonary tuberculosis, caused or contributed to the Veteran's cause of death.  Therefore, the Board finds that her statements in that regard are not competent.  

The Board notes that the appellant has referenced an article in support of her claim.  The article has been reviewed but it is too general in nature to provide, alone, the necessary evidence to show that the Veteran's service-connected pulmonary tuberculosis caused or materially contributed to the Veteran's death.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents in the current case do not address the facts of the Veteran's specific case and thus are not entitled to any probative weight. 

While the medical evidence shows the Veteran died of acute myocardial infarction with pulmonary hypertension and renal failure contributing to death, the evidence of record does not show that these disorders were related to the Veteran's active military service, manifested within the initial post-service year, or were otherwise related to service.  These disorders are first shown many years after service.  STRs and all post-service treatment records show that the Veteran denied a history of congestive heart failure and cardiac history until he was admitted shortly before his death.  Moreover, the medical evidence does not show that the Veteran complained of, was treated for, or was diagnosed with renal insufficiency or pulmonary hypertension until he was admitted shortly before his death.  Thus, there is no etiological nexus between the Veteran's heart disease, renal insufficiency, or pulmonary hypertension and service.  The Board has considered whether it is necessary to obtain a medical opinion as to a link between these conditions and service, however, the medical evidence currently of record is sufficient to decide the claim.  The evidence shows that the disorders first manifested many years after service and there is no indication that these disorders may be linked to service.  

The Board must also consider if the Veteran's service-connected pulmonary tuberculosis disability caused or contributed substantially or materially to cause the Veteran's death because it was of such severity that it resulted in debilitating effects and a general impairment of health to an extent that rendered the veteran materially less capable of resisting the effects of other disease causing death.  According to the death certificate, the medical evidence dated prior to the Veteran's death, and the expert medical opinion, pulmonary tuberculosis did not cause the Veteran's death.  The Board finds this evidence competent and probative as to pulmonary tuberculosis not being the immediate cause of the Veteran's death.  

There is no competent evidence showing that the Veteran's service-connected pulmonary tuberculosis contributed to the cause of his death from a myocardial infarction.  VA medical records show that the Veteran's shortness of breath at the time of admission was secondary to his congestive heart failure.  Post-service treatment records were also absent as to complaints of shortness of breath until one month prior to his death.  Additionally, the April 2010 and February 2011 VA physicians' opinions found no evidence that pulmonary tuberculosis was an associated factor relating to the Veteran's death.  The February 2011 opinion also indicated that the reliance on the treatise referenced above to show that heart disease is related to pulmonary tuberculosis was taken out of the context.  In addition, the physician in February 2011 opined  that the Veteran's ischemic heart disease was probably sufficient to cause death in the absence of the other problems mentioned in the death certificate, renal insufficiency and pulmonary hypertension.  The examiner also addressed possible causes of the increased pulmonary artery pressure and renal failure.  Pulmonary tuberculosis was not listed as a possible cause nor was there any indication that it had any effect on the increased pulmonary artery pressure and renal failure.  Instead, other possible causes were identified.  The February 2011 opinion is competent and probative as it was based on a review of the history and as a rationale was provided.  Therefore, it cannot be found that the service-connected pulmonary tuberculosis disorder contributed to the cause of the Veteran's death.  Accordingly, service connection for cause of death must be denied.

Thus, the Board concludes that the Veteran's service-connected pulmonary tuberculosis was not the immediate or underlying cause of the Veteran's death, and was not etiologically related to the cause of death.  The Veteran's service-connected pulmonary tuberculosis did not contribute substantially or materially to cause the Veteran's death and it was not of such severity that it resulted in debilitating effects and a general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease causing death.  The appellant's assertions are unsupported by competent evidence; rather the competent evidence contradicts her assertions and they therefore do not serve as a basis to allow the claim.

The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which informs the Veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In a letter dated in June 2008 the appellant was apprised generally of the information and evidence necessary to establish her claim for service connection for the cause of the Veteran's death; of the evidence that VA would seek to provide; and of the information and evidence that she was expected to provide.  

While the June 2008 letter did not fully satisfy the duty to notify provisions regarding DIC benefits as it did not inform her of the disabilities that were service connected or provide an explanation of how to substantiate a DIC claim based on a condition not yet service connected, the appellant was informed in the rating decision and statement of the case of the lack of evidence showing that a service-connected condition caused or materially contributed to death.  She was also informed that the claim was denied as the evidence did not persuasively show that the cause of death was related to service.  Accordingly, a reasonable person would be expected to understand what was required to substantiate the claim and therefore there was no prejudice to the appellant resulting from the defective notice.  Moreover, in December 2008 the appellant submitted a copy of a VA notice letter showing the Veteran was service-connected for tuberculosis, thereby demonstrating actual knowledge that the Veteran was service-connected for pulmonary tuberculosis.  

In April 2010, the Board remanded the case for further development.  As previously discussed above, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  VA medical records were obtained and a medical opinion was provided on remand.  In addition an opinion was obtained from a medical expert at the Veterans Health Administration.  

Regarding the duty to assist, STRs, VA medical records, and VA medical opinions were obtained and associated with the claims file.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Finally the Board has considered whether 38 U.S.C.A. § 1318 is applicable to this case.  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The Veteran was service-connected for pulmonary tuberculosis at 30 percent disabling at the time of his death.   Accordingly, there are no service-connected disabilities that were rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding the Veteran's death, and there were no service-connected disabilities that were continuously rated totally disabling for a period of not less than five years from the date of his October 1948 service separation.  Additionally, the Veteran was not a former prisoner of war.  Therefore application of 38 U.S.C.A. § 1318 is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for cause of death is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


